UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Investment Company Act File Number: 811-22299 RENN Global Entrepreneurs Fund, Inc. 8080 N. Central Expressway, Suite 210,LB - 59Dallas, Texas 75206-1857 (Address of Principal Executive Offices) (Zip Code) Russell G. Cleveland 8080 N. Central Expressway, Suite 210, LB-59 Dallas, Texas 75206-1857 (Name and Address of Agent for Service) Registrant’s telephone number: 214-891-8294 Date of Fiscal Year-End: 12/31/2011 Date of reporting period:7/1/2011 – 6/30/2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4).The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form-N-PX, and the Commission will make this information public. Item 1:ProxyVotingRecord. Disclosed isthe following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: Acadia Healthcare Company Inc. Ticker: ACHC Security ID: 0404A109 Meeting Date:May 23, 2012 MeetingType: Annual Record Date:March 26, 2012 Proposal Recommend Vote Cast Sponsor 1.1Elect DirectorReeve B. Waud For For Management 1.2Elect Director Matthew W. Clary For For Management 1.3 Elect Director Eric S. Gordon For For Management 1.4 Elect Director David O. Neighbours For For Management 2. To ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm. For For Management Bovie Medical Corporation Ticker: BVX Security ID: 10211F100 Meeting Date:July 12, 2012 MeetingType: Annual Record Date:May 21, 2012 Proposal Recommend Vote Cast Sponsor 1.1Elect Director Andrew Makrides For For Management 1.2Elect Director J. Robert Saron For For Management 1.3 Elect DirectorGeorge W. Kromer For For Management 1.4 Elect Director Michael Norman For For Management 1.5Elect Director August Lentricchia For For Management 1.6Elect DirectorMichael Geraghty For For Management 1.7Elect DirectorLawrence J. Waldman For For Management 2. The approval of the 2012 share incentive plan. For For Management 3. The ratification of the appointment of Kingery & Crouse PA as the company's independent public accountants for the year ending 12/31/2012 For For Management COGO Group Inc. Ticker: COGO Security ID: 192448108 Meeting Date:May 16, 2012 Meeting Type: Annual Record Date: April 16, 2012 Proposal Recommend Vote Cast Sponsor 1.1Elect Director Dr. Q.Y. MA For For Management 1.2Elect Director Dr. Nathan Xin Zhang For For Management 1.3Elect Director Dr. George Mao For For Management 1.4Elect Director Jeffery Kang For For Management 1.5Elect Director Frank Zheng For For Management 2. Ratification of the approval of the repurchase plan for 10 million ordinary shares. For For Management 3. Authorization of an amendment to article 13(B) of our articles of association to provide than any future company repurchases of our outstanding ordinary shares do not require shareholder approval. For For Management 4. Ratification of the appointment of KPMG as our independent auditors for the fiscal year ending 12/31/2012. For For Management Flamel Technologies Ticker: FLML Security ID: 338488109 Meeting Date:June 22, 2012 Meeting Type:Annual Record Date: May 15, 2012 Proposal Recommend Vote Cast Sponsor Approval of Statutory accounts for year ended 12/31/2012 For For Management 1.1Renewal of Mrs. Catherine Brechignac as Director For For Management 1.2Renewal of Mr. Guillaume Cerutti as Director For For Management 1.3Renewal of Mr. Francis JT Fides as Director For For Management 1.4Renewal of Ambassador Craig Stapleton as Director For For Management 1.5Renewal of Mr. Elie Vannier as Director For For Management 1.6Renewal of Mr. Stephen H. Willard as Director For For Management 2. Appointment of Mr. Michael S. Anderson as Director For For Management 3. Determination of the annual amount of Directors' For For Management attendance fees. 4. Approval of agreements referred to in Article L. 225-38 ET SEQ. OF THE "CODE DE COMMERCE". Global Axcess Corp. Ticker: GAXC Security ID: 37941L206 Meeting Date:August 22, 2011 Meeting Type:Annual Record Date: June 23, 2011 Proposal Recommend Vote Cast Sponsor 1.1Elect DirectorMichael I. Connolly For For Management 1.2Elect Director Lock Ireland For For Management 1.3Elect Director Robert J. Landis For For Management 1.4Elect Director Joseph M. Loughry III For For Management 1.5Elect DirectorEric S. Weinstein For For Management 2. To ratify the appointment of CBIZ Kirkland, Russ, Murphy & Tapp, P.A. as the Company's independent auditors for the 2011 fiscal year. For For Management 3.To transact such other business as may properly come before the annual meeting or any adjournments or postponements thereof. For For Management Orient Paper Inc. Ticker: ONPSecurity ID: 000135190 Meeting Date:August 28, 2011Meeting Type: Annual Record Date: July 21, 2011 Proposal Recommend Vote Cast Sponsor 1.1Elect DirectorDrew Bernstein For For Management 1.2Elect DirectorWenbing Christopher Wang For For Management 2. The ratification and approval of the 2011 incentive stock option plan. For For Management 3. The ratification of appointment of BDO Limited as the independent registered public accounting firm of the company for the fiscal year ending 12/31/2012. For For Management 4.To recommend by non binding vote, the approval of the compensation disclosed in the proxy statement of the company's executive officers who are named in the proxy statement compenstation table. For For Management 5.To recommend, by non-binding vote, the reuency of future advisory votes on executive compensation. For For Management Points International Ltd. Ticker: PTSEF Security ID: 730843109 Meeting Date:May 2, 2012 MeetingType:Annual Record Date: March 23, 2012 Proposal Recommend Vote Cast Sponsor 1. To receive and consider the audited financial statements of the Corporation for its financial year ended December 31, 2011 and the report of the auditors thereon: For For Management 2. To elect directors to hold office until the next annual meeting of shareholders or until their respective successors are elected or appointed; and For For Management 3. To appoint KPMG LLP as the auditors of the Corporation until the next annual meeting of shareholders and authorize the directors to fix the auditors' remuneration. For For Management SearchMedia Holdings Ltd. Ticker: IDI Security ID: G8005Y106 Meeting Date:September 13, 2011 Meeting Type:Annual Record Date: August 1, 2011 Proposal Recommend Vote Cast Sponsor 1.To elect Mr. Robert Fried as Director For For Management 2. To elect Mr. Chi-Chua (Frank) Chenas Director For For Management 3. To elect Mr. Steven D. Rubinas Director For For Management 4. To elect Peter W.H. Tan as Director For For Management 5. To elect Ms. Qinying Liuas Director For For Management 6. Approval of theamendment to the company's amended and restated 2008 share incentive plan (The "2008 Plan") by increasing the number of authorized ordinary shares available for grant under the 2008 plan from 1,796,492 ordinary shares to 3,000,000 ordinary shares. For For Management 7. Approval, ratification and confirmation of the appointment of Marcum Bernstein & Pinchuk LLP as the company's independent registered public accounting firm for the fiscal year ending December 31, 2011. For For Management SinoHub, Inc. Ticker: SIHI Security ID: 82935L101 Meeting Date:June 15, 2012 Meeting Type:Annual Record Date:April 24, 2012 Proposal Recommend Vote Cast Sponsor 1.1 Henry T. Cochran as Director For For Management 1.2 Lei, Xia as Director For For Management 1.3.Jeff Qi He as Director For For Management 1.4 Daniel Liu as Director For For Management 1.5Ted Liangche Shen as Director For For Management 2 . The Board of Directors recommends a vote for ratification of the appointment of Baker Tilly Hong Kong Limited as the independent auditors for the Company for the fiscal year ending December 31, 2012. For For Management SkyPeople Fruit Juice Inc. Ticker: SPU Security ID: 83086T208 Meeting Date:August 18, 2011 Meeting Type: Annual Record Date: July 14, 2011 Proposal Recommend Vote Cast Sponsor 1.1 Elect Director Guolin Wang For For Management 1.2 Elect Director Norman Ko For For Management 1.3. Elect Director John Smagula For For Management 1.4 Elect Director Xiaoqin Yan For For Management 1.5 Elect Director Yongke Xue For For Management 2. Approval ofstock incentive plan. For For Management 3. Ratification of the independent registered account firm. For For
